DETAILED ACTION

1.	This Office action is responsive to the amendment filed 04/29/2022.  Claims 1-18 are present for examination.

2.	The amendment filed 04/29/2022 is objected to under 35 U.S.C. section 132 because it introduces new matter into the specification.  35 U.S.C. section 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claims 1 and 10 now recite “open…to buffer all of first write data before opening a ZNS for storing the write data.”  The present specification does not specifically discuss “buffer…before opening a ZNS.”  In the Remarks filed 04/29/22, Applicant states paragraphs 49 and 64 of the original application support such language however, support is not found.  Furthermore, there are no drawings showing a timing diagram of this newly added claimed feature.
Applicant is required to cancel the new matter in the response to this Office action.

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 6-10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kanno (US 2021/0255803).
1. 	A data storage device comprising: 
a storage including a buffer zone and a data zone (corresponds to Shared QLC buffer 201 and QLC region 202 having zones, see Fig. 3-5, 9 and 11) ; and 
5a controller (corresponds to controller 4, see throughout Kanno and Fig. 2) configured to exchange data with the storage by allocating at least one zone namespace (ZNS) (corresponds to “Zoned Namespaces (ZNS), see [0046]) in the data zone of the storage, a ZNS being a data storage region that is physically and logically divided and allocated to each of a plurality of application programs driven in a host, 
10wherein the controller is configured to: 
open one or more sub buffer zones in the buffer zone of the storage to buffer all of first write data before opening a ZNS for storing the first write data (correspond to “open” (see throughout Kanno) buffer zones shown in figures 4 and 5; corresponds to “write request…controller re-opens the zone #1(QLC block #1)…reads write data stored in the  shared QLC buffer 201…,” see [0165].  It is noted in this embodiment of Kanno, write data is written to shared QLC buffer 201 and then zone #1 is opened.  In general though, for all writes in Kanno the shared QLC buffer appears to be filled, before being written to “unprogrammed” zones (ZNS).  It is noted “opened” defined in the present specification at [0050] includes “unprogrammed page”.); 
divide the first write data transmitted from the host into one or more segments respectively corresponding to sizes of the one isor more sub buffer zones (corresponds to a page, pages or block size data transmitted from the host into the QLC shared buffer 201, see [0044] [0054], [0080] and throughout Kanno); 
buffer each of the one or more segments of the first write data in a corresponding one of the one or more sub buffer zones (corresponds to writing/storing page(s)/blocks in QLC buffer 201, see throughout Kanno); 
open the ZNS corresponding to a length of the first write data in the data zone of the storage (corresponds to opening a QLC zone, see [0017], [0066], [0105], [0112] and throughout Kanno) ; and 
20migrate each of the one or more segments buffered in the one or more sub buffer zones to the opened ZNS (corresponds to writing QLC shared buffer data into QLC zone, see [0010], [0027],[0080] and throughout).
Independent claim 10 defines an embodiment similar in scope to the embodiment of claim 1 and is rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  For example, the claimed “die interleaving manner” corresponds to interleaving discussed at [0092].
	
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2021/0255803) in view of El Maghraoui et al. (US 2014/0122861).
	Kanno teaches the invention substantially as claimed as discussed above in section 3.  However, while Kanno discusses both a quad level cell (QLC) page/block and single level cell (SLC) page/block buffer 201 (see [0261]), there is no discussion of determining to store random data or sequential data in SLC or QLC buffer 201.  That is, it appears the device of Kanno would store all data including random and sequential data in either SLC page/blocks or QLC page/blocks. 
El Maghraoui is presented as teaching “a decision to put workloads with random accesses in a single level cell (SLC) region and sequential accesses in a multiple level cell (MLC) region, since random access tend to wear out the device more than sequential accesses. Note SLC memory stores one bit in each cell, leading to faster transfer speeds, lower power consumption and higher cell endurance.  MLC memory stores two bits in each cell. By storing more bits per cell, an MLC memory will achieve slower transfer speeds, higher power consumption and lower cell endurance than the SLC memory”, see [0069].
	Because storing random and sequential data in single level cell (SLC) and multi-level cell (QLC/MLC/XLC) memory, respectively, provides improved operation in non-volatile type programmable semiconductor memory devices as taught by El Maghraoui, it would have been obvious to use such a scheme to buffer random or sequential data in the SLC/QLC buffer 201 of Kanno.

7.	Applicant's arguments filed 04/29/2022 have been fully considered but they are not deemed to be persuasive.
	Applicant should reconsider the rejection above in section 4 of the Office action given the newly amended claims.  

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. section 1.136(a).  

9.	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any response to this final action should be mailed to:
Box AF
Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or Draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139